USCA1 Opinion

	




          May 9, 1995                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 93-2172                                     UNITED STATES,                                      Appellee,                                          v.                                   VALERIE JOHNSON,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                    [Hon. Raymond J. Pettine, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Selya and Lynch, Circuit Judges.                                            ______________                                 ____________________            Thomas A. Grasso on brief for appellant.            ________________            Sheldon Whitehouse,  United States Attorney, and Zechariah Chafee,            __________________                               ________________        Assistant United States Attorney, on brief for appellee.                                 ____________________                                 ____________________                      Per Curiam.  Defendant Valerie Johnson was indicted                      __________            along  with  three others  on various  charges relating  to a            conspiracy to  distribute  heroin.   She  entered a  plea  of            guilty  to two counts of the six-count indictment.  The facts            are not disputed.   Defendant argues  only that the  district            court erred  in refusing  to grant  her a  downward departure            based  on her status as  a first-time offender  and as single            mother of three minor children.  See United States v. Rivera,                                             ___ _____________    ______            994 F.2d 942 (1st Cir. 1993).                      Defendant acknowledges in her brief  on appeal that            the  district court knew  that it had  the power to  effect a            downward departure.  She could hardly maintain otherwise as a            review of the  transcript of the  sentencing hearing  reveals            that  the judge was well aware of, and correctly applied, the            analysis for such departures set forth in Rivera.  See id. at                                                      ______   ___ ___            949-50.   She argues simply  that the  district court  should            have granted her a downward departure.                      "[A]bsent  extraordinary circumstances,  a criminal            defendant  cannot ground  an appeal  on the  district court's            discretionary  decision not to undertake a downward departure            from  the sentencing  range  indicated  by  the  guidelines."            United  States v. Ruiz, 905 F.2d 499, 508-09 (1st Cir. 1990).            ______________    ____            No extraordinary circumstances exist here.  Thus, we have  no            jurisdiction over this appeal.                      This appeal is dismissed for want  of jurisdiction.            See Local Rule 27.1.            ___